DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-19 of U.S. Patent No. 11,234,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims broader in every aspect than the patent claim and is therefore an obvious variant thereof. 
	Claims 9-16 of the instance application corresponds to claims 9-16 of the Patent, respectively.
	Claims 17-19 of the instance application corresponds to claims 17-19 of the Patent, respectively.
	Claim 21 of the instance application corresponds to claim 1 of 17 of the Patent. 
	Claims 22-23 of the instance application corresponds to claim 18-19 of the Patent, respectively.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11-13, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being described by Tatsuji et al (US 2002/0151271). 
Claim 21, Tatsuji et al teach a method in a distinguished media receiver having a visual user interface (e.g. figures 1, or figure 10, portable terminal 7 has a display 7b), the method comprising: 
receiving a copy of media receiver settings stored in a source media receiver (e.g. figure 1 or figure 10, mobile server 5) distinct from the distinguished media receiver (e.g. figures 1-2,  paragraph 38: forward the converted EPG data from mobile server 5 to mobile phone 7), the copy of media receiver settings being received in a first form in which they are used in the source media receiver (e.g. figures 1-2 or figure 10, paragraph 35, EPG data stored in mobile server 5, paragraph 110: “The mobile server 5 then creates an EPG which is based on the read EPG data de and restricted to match the selected parameters…performs the same conversion progress as the data conversion process of the first embodiment and forwards that program guide to the portable terminal 7”), the copy of media receiver settings being received by the distinguished media receiver via a route (e.g. figures 1 or 10, communications network 6, also see paragraph 100) other than its visual user interface (e.g. paragraph 54, EPG forwarded to the portable terminal 7 from mobile server 5, also see paragraph 47, figure 1 shows mobile terminal 7 has a visual user interface(display 7b));
causing the received copy of media receiver settings to be transformed into a second form in which they can be used in the distinguished media receiver (e.g. paragraph 27, 38: The conversion unit 5f converts the inputted data…after converting data into data that can be reproduced by the portable terminal 7, forwards the converted data”); and 
storing the media receiver settings in the second form in the distinguished media receiver for use by the distinguished media receiver (e.g. figure 10, paragraph 100, in order for user to search through the EPG, the portable terminal 7 must store EPG data to give user time to search through the EPG and if the EPG data is not stored in the terminal 7, the EPG data would be gone and user won’t be able to search through it). 

For claim 9, Tatsuji et al teach a media device having a visual user interface, comprising: 
a data interface (e.g. figures 1 or 10, communications network 6, also see paragraph 100) configured to receive a copy of media device settings stored in a source media device, the copy of media device settings being received in a first form in which they are used in the source media device, the copy of media device settings being received by the media device via a route other than its visual user interface (e.g. paragraph 54, EPG forwarded to the portable terminal 7 from mobile server 5, also see paragraph 47, figure 1 shows mobile terminal 7 has a visual user interface(display 7b)); 
a settings transformation subsystem configured to cause the received copy of media device settings to be transformed into a second form in which they can be used by the media device (e.g. paragraph 27, 38: The conversion unit 5f, of mobile server 5, see figures 1-2, converts the inputted data…after converting data into data that can be reproduced by the portable terminal 7, forwards the converted data”, paragraphs 110-111: “The mobile server 5 then creates an EPG which is based on the read EPG data de and restricted to match the selected parameters…performs the same conversion progress as the data conversion process of the first embodiment and forwards that program guide to the portable terminal 7”); and 
a storage device configured to store the media device settings in the second form for use by the distinguished media device (e.g. figures1, 10, paragraph 100, in order for user to search through the EPG, the portable terminal 7 must store EPG data to give user time to search through the EPG and if the EPG data is not stored in the terminal 7, the EPG data would be gone and user won’t be able to search through it).
Claim 17 is rejected for the same reasons as discussed in claim 1 above, wherein e.g. paragraph 67 disclose ROM, RAM and CPU. 
 
	For claim 13, Tatsuji et al teach the media receiver settings are received by the established media receiver via a wireless connection (e.g. figure 1, mobile terminal 7 is a mobile phone; paragraph 100: “The user searches though this and selects the program he would like to record. Next the user uses the portable terminal 7 to make a request to the home server 13”). 
For claim 11, Tatsuji et al teach the setting transformation subsystem causes (e.g. figures 1 or figure 10 corresponds to the claimed “setting transformation subsystem” wherein the network, the server is within the system) the network interface to transmit the received copy of media device settings in the first form to a server for transformation (e.g. paragraph 27, 38: The conversion unit 5f, of mobile server 5, see figures 1-2, converts the inputted data…after converting data into data that can be reproduced by the portable terminal 7, forwards the converted data”).
	For claim 12, Tatsuji et al teach the data interface is an electronic connector data interface (e.g. figure 1, communication network 6). 
	For claim 16, Tatsuji et al teach the data interface is a network interface for receiving the media device settings in the first form from a server that has received the media device settings in the first form from the source media device (e.g. figure 1, communication network 6, also see claim 11 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim14 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuji et al, as applied to claims 9, 11-13, 16-17 and 21 above, and further in view of Hardy et al (US 9002179). 
For claim 14, Tatsuji et al do not further disclose the wireless data interface is a radio wireless data interface. Hardy et al teach the wireless data interface is a radio wireless data interface (e.g. abstract: radio communication link, column 1, lines 5-14, lines 45-49). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to transmit data using radio wireless interface for immediate communication to satisfy user expectation (e.g. column 1, lines 14-21). 

Claims19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuji et al, as applied to claims 9, 11-13, 16-17 and 21 above, and further in view of Maetz et al (US 7493024). 
For claims 19 and 23, Tatsuji et al disclose copy of media device settings is received from a portable storage device (e.g. see discussion of claim 1 above), Tatsuji et al do not further disclose before receiving the copy of media device settings from the portable storage device, recognizing the portable storage device as privileged to provide media device settings to the target media device. Maetz et al teach before receiving the copy of media device settings from the portable storage device, recognizing the portable storage device as privileged to provide media device settings to the target media device (e.g. abstract, “The terminal whose value of fit is the greatest is selected and used for recording…”, also see column 3, lines 4-10). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maetz et al into the teaching of Tatsuji to allow the best fit terminal to record video to allow better optimization of the storage space (e.g. column 2, lines 4-11, Maetz et al) and to decreases the transfer times and optimizes resources (e.g. column 2, lines 27-35, Maetz et al). 



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuji et al, as applied to claims 9, 11-13, 16-17 and 21 above, and further in view of El Zabadani et al (US 2005/0062637). 
For claim 15, Tatsuji et al do not further disclose the wireless data interface is an infrared wireless data interface. El Zabadani et al teach the wireless data interface is an infrared wireless data interface (e.g. abstract, paragraph 57, “…The transceiver can be part of a cellular phone or smart phone…network connection such as…an infrared connection, also see paragraphs 17, 19). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of El Zabadani et al into the teaching of Tatsuji et al have utilized smart phone as a multimedia controller to retriever e.g. program channel guide (e.g. paragraph 6, El Zabadani) as meaningful information and to control the multimedia devices effectively (e.g. paragraph 6, El Zabadani). 

Claims 10, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuji et al, as applied to claims 9, 11-13, 16-17 and 21 above, and further in view of Chen US (2010/0131982). 
For claims 10, 18, and 22, Tatsuji et al do not further disclose media device settings to be transformed 17from a programmatic data structure in which they are used on the source media device to one or more database tables in which they can be used by the media device. Chen teaches media device settings to be transformed 17from a programmatic data structure in which they are used on the source media device to one or more database tables in which they can be used by the media device (e.g. abstract, the information of scheduled programs is converted from EPG to a series of media files, paragraph 27: The file system in the partitions of the storage medium can be file allocation table (FAT) format). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen into the teaching of Tatsuji et al to allow user to schedule recording video using recorder operating from a PC (e.g. paragraph 6) to improve convenience for user. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484